Citation Nr: 1646144	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  11-02 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1978 to October 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, NC. 

The Veteran testified at a hearing conducted via video conference before the undersigned Veterans Law Judge in July 2014; a transcript of those proceedings is of record.

The Board remanded the claim for additional development in June 2013, October 2014, and July 2015.  Subsequent to the Board's July 2015 remand, in a December 2015 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for a left knee strain and assigned an initial 30 percent rating, effective October 14, 2008.  Since that decision represents a full grant of the benefits sought on appeal with respect to such issue, that aspect of the appeal is no longer before the Board.  See Grantham v. Brown 114 F.3d 1156 (Fed. Cir. 1997).

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems to ensure consideration of the totality of the evidence. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

The Veteran seeks entitlement to service connection for a right knee disability.  As noted in the Introduction, the Veteran's claim was previously remanded by the Board.  The primary purpose of the October 2014 and July 2015 remands was to afford the Veteran an adequate examination and/or obtain an adequate opinion with respect to direct service connection for his bilateral knee disabilities. 

VA medical opinions obtained in January 2015 and April 2015 were deemed inadequate as the VA examiner did not address whether the Veteran's bilateral knee arthritis manifested in service, given the Veteran's competent and credible reports of continuing pain and self-treatment since service, and gave merely cursory attention to the Veteran's lay statements regarding the disabilities.  A new medical opinion was ordered in the July 2015 remand directives.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2009).

The VA medical addendum opinion submitted in November 2015 stated it was as least as likely as not that the Veteran's current left knee disorder was related to his military service.  The left knee disorder was subsequently service-connected as a left knee strain.  The medical examiner further opined that a review of the records and lay and buddy statements did "not give adequate documentation to provide a nexus" between the Veteran's current right knee disorder and his military service.  The current disorder was determined to be consistent with the aging process and the Veteran's previous employment at a prison facility which required climbing metal stairs. 

As in the prior inadequate medical opinions, in the November 2015 opinion the VA examiner again gave only a perfunctory assessment of the lay and buddy statements without addressing the contentions therein.  This does not equate to actual consideration.  The main reason for the opinion that the physical changes are age-related or due to previous employment appears to be that there is an absence of clinical treatment for a large period of time directly after service.  However, the absence of documented treatment cannot be the sole basis for finding an uncorroborated statement not credible. Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("if the Board concludes that lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence").  
The Veteran has provided a credible and plausible reason for the absence of treatment records - namely, that while he did not seek official clinical treatment, he did in fact self-treat his pain post-service.  See Hearing Transcript, page 6 (indicating the Veteran used over-the-counter medicine to self-treat due to financial constraints).  Buddy statements in the record specifically addressed the Veteran's ongoing bilateral knee pain and the effect it had on his ability to function.  See Hearing Transcript, page 14 (testimony from the Veteran's brother regarding the chilling effect of the Veteran's knee pain on basketball games); March 2009 Correspondence (statement from the Veteran's wife attesting to his knee pain and need for her assistance since completing his tour of duty); and June 2010 Correspondence (two former employers' testimony regarding the Veteran's ongoing symptoms).  

As indicated in the Board's prior remands, the Veteran's lay testimony, supported by buddy statements, is both competent and credible.  While the remand directed the examiner to consider the lay evidence, the November 2015 opinion does not reflect such consideration.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms. See Stegall v. West, 11 Vet. App. 268, 271 (1998); Barr at 311 (once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Because the actions on remand did not comply with the Board's directives, further remand is required to secure such. 

In addition, a review of the claims file indicates that a theory of entitlement for secondary service connection of the right knee was clearly raised in the medical records but never adjudicated.  The Board must consider all reasonably raised theories of entitlement even if not specifically raised by the claimant. See Douglas v. Derwinski, 2 Vet. App. 435 (1992) (evidence reasonably raising a service-connection theory not specifically raised by the claimant must be considered in adjudicating a claim).  In the context of a service connection claim, theories of entitlement such as direct service connection, secondary service connection, and presumptive service connection are deemed as part of the appeal regardless of when the issue has been raised in the record. See Bingham v. Principi, 421 F.3d 1346, 1349 (Fed. Cir. 2005) (holding that separate theories in support of a claim for a particular benefit are deemed part of the same claim).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

As indicated above, the left knee was service-connected in December 2015.  During a December 2008 private medical examination, the treating physician, Dr. M., noted "The patient has also had some problems with this right knee, but I think it is because he has been favoring his left knee and he has been putting more stress on his right knee."  Additionally, in an April 2010 VAMC Fayetteville treatment record, the treating physical therapist noted that the Veteran "ambulates with mild antalgic gait with use of single point cane."  The private and VA treatment records raise the theory of secondary service connection and the addendum opinion should also address this theory.  McLendon at 83 (the required indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability is a low threshold).

The Board notes that the Veteran initially claimed service connection for a right knee disorder on a direct basis.  As noted above, however, during the pendency of the appeal, the Veteran provided medical records that raise the issue of service connection for a right knee disorder as secondary to his service-connected left knee disability.  The Veteran has not been provided Veterans Claims Assistance Act of 2000 (VCAA) notice as to the information necessary to substantiate a claim for service connection on a secondary basis.  Further, the AOJ has not adjudicated the service connection claim on a secondary basis.  As such theory is reasonably raised by the record, on remand, such VCAA notice should be provided and the AOJ should consider service connection on a secondary basis. 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for a right knee disorder as secondary to his service-connected left knee disability. 

2. Contact the Veteran and request that he provide information as to any outstanding records pertaining to his right knee, specifically to include any outstanding private treatment records.  He should be asked to authorize the release of any outstanding pertinent non-VA medical records.

3. Attempt to obtain outstanding VA treatment records, to include records from November 2015 to the present.

4. After the above development is completed, obtain an addendum opinion from the VA examiner who conducted the November 2015 examination to determine the nature and etiology of any right knee disorder.  Make the claims file available to the examiner for review of the case (including both VBMS and Virtual VA).  The examiner is asked to review the case and note that this case review took place.  If the November 2015 VA examiner is not available, the claims file should be provided to an appropriate examiner so as to render the requested opinion.  The need for an additional examination is left to the discretion of the clinician selected to write the addendum opinion. 

The examiner is asked to opine on the following:  

a. Regarding the Veteran's right knee arthritis or any other diagnosed right knee disability, the examiner must opine as to whether it is at least as likely as not (probability of 50 percent or better) that such disability is etiologically related to service, including as a result of overuse during physical training; and 

b. The examiner must opine as to whether it is at least as likely as not (probability of 50 percent or better) that the right knee disorder was caused by the service-connected left knee disability; and

c. The examiner must opine as to whether it is at least as likely as not (probability of 50 percent or better) that the disorder was aggravated (i.e., permanently worsened beyond the natural progression) by the Veteran's service-connected left knee disability. 

In determining whether the right knee disorder is aggravated by the service-connected left knee disability, the examiner must opine upon a baseline level of severity of the right knee disorder established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the right knee disorder. 38 C.F.R. § 3.310(b) (2015).

While review of the entire claims folder is required, attention is invited to the following:

i. The Veteran's competent and credible reports of continuing knee pain and self-treatment since service, which account for the lack of clinical treatment.  See e.g., Hearing Transcript at p. 6.

ii. Buddy/lay statements testifying to the Veteran's complaints of knee problems in-service and post-service.  See e.g., March 2009 and June 2010 correspondence. 

iii. Private and VA medical treatment records indicating the service-connected left knee disability's potential effect on the right knee disorder.  See e.g., December 2008 private treatment record and April 2010 VA treatment record. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the November 2015 medical opinion is inadequate as the VA examiner did not address whether the Veteran's right knee arthritis manifested in service, given the Veteran's competent and credible reports of continuing knee pain and self-treatment since service. Further, the VA examiner was expressly instructed to find the Veteran's reports of self-treatment since service as credible and to fully consider the lay statements, but instead based the opinion that the Veteran's knee disability is not related to service on a lack of adequate evidence and the possibility of age and previous employment affecting the right knee.  The lack of documented treatment, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and any currently diagnosed right knee disorder.  

Note further that previous VA examination opinions did not address the question of whether the right knee disorder was either caused by or aggravated by the service-connected left knee disability.  All records in the claim file should be reviewed to address this question and further development undertaken as necessary.  Any indicated tests should be accomplished. 

5. Ensure that the requested examination and opinions comply with the Board's directives.  If the examination report is deficient, the AOJ must take immediate corrective action.

6. After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 




The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

